Title: To Thomas Jefferson from Evan Jones, 20 May 1808
From: Jones, Evan
To: Jefferson, Thomas


                        
                            Philadelphia 20th. may 1808
                        
                        Mr. Jones has the honor to present his respectful compliments to the President of the United States, and to forward him enclosed, a letter, which the writer of it, requested might be delivered in person—
                  But, the situation of Mr. J’s family, not permiting him to go immediately to Washington, he thinks it his duty to send the letter on by the Mail.
                        
                    